Citation Nr: 0703494	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a 2004 rating decision 
of the VA Regional Office (RO) in Oakland, California that 
denied service connection for diabetes mellitus.  The 
appellant subsequently relocated to within the jurisdiction 
of the Chicago, Illinois RO.  

The veteran was afforded a videoconference hearing at the RO 
in January 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record. 

Following review of the record, the appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that he now has diabetes mellitus as the 
result of Agent Orange exposure from service in the waters 
off Vietnam and visits to that country, for which service 
connection should be granted.  

The claims folder contains private clinical records dated 
between 2001 and 2003 that have been received in support of 
the claim which show treatment for diabetes.  The Board 
observes, however, that there is some question as to the type 
of diabetes from which the veteran suffers.  The record 
reflects that the appellant has never had a VA examination 
for compensation and pension purposes.  Therefore, a current 
examination to evaluate the veteran for the type of diabetes 
he has is warranted. 

The record reflects that in a letter dated in October 2005, 
the veteran stated that he had been granted Social Security 
benefits.  However, the clinical evidence on which the award 
is based is not on file.  The United States Court of Appeals 
for Veterans Claims (Court) has held that VA must obtain 
Social Security Administration decisions and records which 
may have bearing on the veteran's claim. Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Therefore, these records should also be requested and 
associated with the claims folder.

The veteran stated on personal hearing in January 2006 that 
although he had seen a private physician for treatment of 
diabetes in the past, he currently received all of this 
treatment at VA.  The Board observes that the claims folder 
does not contain any VA clinical data.  The Board points out 
that as VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
appellant's VA medical records dating back to 1971 to the 
present should be obtained and associated with the claims 
folder. 

Finally, review of the record discloses that the veteran has 
not been provided adequate notice under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the claim of service 
connection for diabetes mellitus that is currently on appeal.  
The record reflects that the RO attempted to provide the 
appellant with the required notice in correspondence dated on 
July 2001 and January 2004, but those letters do not properly 
advise the veteran to submit any evidence in his possession 
in support of the claim.  Therefore, since this claim is 
being remanded for other reasons, the Board finds that it is 
appropriate to provide the appellant with the required notice 
in this regard.  Accordingly, the case is also being remanded 
to properly comply with the statutory requirements of the 
VCAA.




Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim of service 
connection for diabetes mellitus and to 
provide any evidence in his possession 
that is pertinent to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
diabetes mellitus since discharge from 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence, if not already of 
record. 

3.  The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision and the 
medical documentation relied upon for 
the award of any disability benefits.

4.  All VA clinical records dating from 
1971 should be retrieved and associated 
with the claims folder.  

5.  The appellant should be scheduled 
for a VA examination to determine 
whether he now has type I or type II 
diabetes.  The claims file and a copy 
of this remand must be made available 
to the examiner designated to examine 
the veteran.  All clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  A 
comprehensive clinical history should 
be obtained.

6.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examination, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

7.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



